By the Court.

The four judges of this court by whom this ease was finally considered were unable to come to an agreement, and are ■equally divided in opinion upon the principal question involved therein, to wit, whether the plaintiffs, by their complaint, show themselves entitled to assert a proprietary claim or interest in the alleged device or trade-mark, employed and used upon the boxes of cigars made by the -Cigar-Makers’ Protective Union.
The order appealed from will therefore be affirmed.